        Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 1 of 9




 Keely E. Duke
 ISB 6044; ked@dukescanlan.com
 Bryan A. Nickels
 ISB 6432; ban@dukescanlan.com
 DUKE SCANLAN & HALL, PLLC
 1087 W. River Street, Suite 300
 P.O. Box 7387
 Boise, ID 83707
 Telephone (208) 342-3310
 Facsimile (208) 342-3299
 Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                 IN THE DISTRICT OF IDAHO

 SAINT ALPHONSUS HEALTH ALLIANCE,                  Case No. 18-183-DCN
 INC. f/k/a ADVANTAGE CARE NETWORK,
 INC., an Idaho corporation, and SAINT             (Corresponding case: St. Luke’s Health
 ALPHONSUS HEALTH SYSTEM, INC. an                  System, Ltd. et al. v. Corizon, LLC et al.,
 Idaho corporation,                                US District Court Case No. 1:18-CV-
                                                   00289-DCN)
               Plaintiffs,
 v.                                                MEMORANDUM IN SUPPORT OF
                                                   STIPULATED MOTION TO
 CORIZON, LLC, f/k/a CORRECTIONAL                  CONSOLIDATE
 MEDICAL SYSTEMS, INC., a Missouri
 limited liability company, and CORIZON
 HEALTH, INC., a Delaware corporation,

               Defendants.


       Plaintiffs Saint Alphonsus Health Alliance, Inc. f/k/a Advantage Care Network, Inc. and

Saint Alphonsus Health System (collectively, “Saint Alphonsus”), respectfully submit the

following memorandum of points and authorities in support of the Stipulated Motion to

Consolidate pursuant to Federal Rule of Civil Procedure 42(a), which should be granted for the

reasons set forth below.




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 1
        Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 2 of 9




                                          I.
                               PROPOSED CONSOLIDATION

       Saint Alphonsus requests consolidation of the discovery and expert phases of this action

with a parallel action brought by St. Luke’s Health System, Ltd. et al. v. Corizon, LLC et al., in

the US District Court for the District of Idaho, Case No. 1:18-CV-00289-DCN (“St. Luke’s

Action”). Corizon and St. Luke’s stipulate to the proposed consolidation of the discovery and

expert phases of both actions, including deadlines related to both phases as explained below.

                                               II.

                             REASONS FOR CONSOLIDATION

       A number of reasons support consolidation, as described above, of the two actions:

       •   The defendants in both actions are the same;

       •   Both actions are predicated on claims of non-payment or under-payment by

           defendants for medical services provided to Idaho Department of Correction inmates;

       •   Plaintiffs’ legal theories in both cases are virtually identical; and

       •   Judicial efficiency will be promoted, given that both actions are currently similarly

           scheduled and present common questions and issues.

       Accordingly, for these reasons, as discussed below, the Stipulated Motion to Consolidate

should be granted.




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 2
        Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 3 of 9




                                           III.
                                    STANDARD OF REVIEW

       This Court has broad discretion to consolidate these two cases currently pending in the

District of Idaho. Pierce v. Cty. of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008)(“A district court

generally has “broad” discretion to consolidate actions; we review its decision on consolidation

under an abuse of discretion standard.”)

       As this Court has previously explained:

       When separate actions involving a common question of law or fact are pending
       before the court, the court may order a joint hearing, trial or other matters at issue
       in the actions. Moreover, the court may order all the actions consolidated, and it
       may make any order which tends to avoid unnecessary costs or delay. The district
       court has broad discretion under this rule to consolidate cases pending in the same
       district.

Dudley v. Aspen Realty, Inc., 2007 WL 2238889 (Dist. Idaho August 1, 2007)(citations omitted).

       Further, in Abbott v. Sombke, this Court consolidated two separate prisoner civil rights cases

in which plaintiff inmates in both cases were alleging inadequate psychiatric care:

       In order to consolidate claims, the right to relief asserted by each plaintiff must arise
       out of or relate to the same transaction or occurrence, or series of transactions or
       occurrences, and there must be common questions of law or fact in the actions. The
       district court must also decide whether consolidation of the plaintiffs' claims would
       be equitable to both sides. The primary considerations for the Court are the judicial
       efficiency of consolidating the cases and the risk of inconsistent adjudications in the
       event the cases proceed separately. See Matter of Rhone-Poulenc Rorer Inc., 51 F.3d
       1293, 1303 (7th Cir. 1995) (trial court must not divide issues between separate trials
       in such a way that the same issue is reexamined by different juries).

Abbott v. Sombke, 2006 WL 988285 (D. Idaho April 13, 2006)(citations omitted); accord, Hoak

v. Smith, 2009 WL 453824, at *1 (D. Idaho Feb. 20, 2009)(ordering consolidation of five cases

“for ease of administration” where “Plaintiffs' Complaints have similar content, all relate to the

same subject matter, and are brought against the same type of defendants”).




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 3
          Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 4 of 9




                                              IV.
                                           ARGUMENT

A.       The defendants in both actions are the same.

         The Defendants in this action are “Corizon, LLC, f/k/a Correctional Medical Systems,

Inc.”, and “Corizon Health, Inc.” (See Complaint, Docket No. 1.) Likewise, in the St. Luke’s

Action, the named defendants are “Corizon, LLC, f/k/a Correctional Medical Systems, Inc.”, and

“Corizon Health, Inc.” (collectively, “Corizon”). The defendants in both actions are represented

by the same counsel, John Burke and Evan Nadel, and both actions have the same assigned

judge.

B.       The right to relief asserted by Plaintiffs in both actions arises out of claims of non-
         payment for medical services provided to Idaho Department of Correction inmates.

         As reflected in Saint Alphonsus’ Complaint, Saint Alphonsus contends that Corizon

failed to pay Saint Alphonsus usual and customary rates for care provided to inmates in the

custody of the Idaho Department of Correction (“IDOC”), for the time period of February 10,

2015 through March 26, 2018. (See generally, Complaint ¶16.) Saint Alphonsus alleges that

Corizon refused to either pay and/or make full payment for such costs. In the instances when

payment was made, Corizon made payment at a Medicaid rate. (Complaint ¶18)

         These allegations are echoed in the St. Luke’s Action: either non-payment or payment of

Medicaid rates in lieu of full billed charges (St. Luke’s Action, Complaint ¶13) for the time

period between July 1, 2014 and March 26, 2018.1 The complaints in both the Saint Alphonsus

and the St. Luke’s Actions allege that Corizon based its payments on its interpretation of Idaho

Code §20-237B in effect at the time. (Complaint ¶18; St. Luke’s Action, Complaint ¶15.)




1
    The time period at issue in both actions terminates on the same date – March 26, 2018.


MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 4
         Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 5 of 9




Corizon does not agree that the prior version of Idaho Code §20-237B is material to the

resolution of Plaintiffs’ claims.

C.      Plaintiffs’ legal theories are virtually identical.

        In this action, Saint Alphonsus asserts that its prior contract with Corizon terminated on

or about February 9, 2015, and that medical care provided during the time period of February 10,

2015 through March 26, 2018 was made without a formal written contract (see, generally,

Complaint ¶¶12-15). As such, Saint Alphonsus has asserted Unjust Enrichment and Quantum

Meruit causes of action.

        Likewise, St. Luke’s has also asserted that, for medical care provided during the time

period between July 1, 2014 and March 26, 2018, a prior unsigned agreement between St. Luke’s

and Corizon was not applicable as Corizon had effectively terminated it when it began paying at

the Medicaid rate. (St. Luke’s Action, Complaint ¶¶8-11). Because of this, St. Luke’s has also

asserted causes of action for Unjust Enrichment and Quantum Meruit.           Likewise, Corizon

appears to have asserted the same twelve affirmative defenses in answering both Complaints.

Compare Docket No. 7, pp. 7-9 with St. Luke’s Action, Docket No. 5, pp. 10-12.

        The only causes of action distinct in the St. Luke’s Action are four Breach of Contract

claims, based on care provided to four individual patients under single case agreements. (St.

Luke’s Action, Complaint ¶¶18-25.) However, these four additional Breach of Contract claims

are largely ancillary to the larger question regarding alleged non-payment of and/or

underpayment for medical services for those patients without single case agreements, which is

the central thrust of this instant action, as well.

        This is further borne out by the fact that the discovery served upon both Saint Alphonsus

and St. Luke’s are very similar (save the separate issue of St. Luke’s 4 single case agreements).



MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 5
        Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 6 of 9




Compare Exhibits A & B (Interrogatories Nos. 3-9), with Exhibits C & D (Requests for

Production 1-20).

       As such, the overwhelming similarity between the two actions – including this very

similar discovery – demonstrates the appropriateness of consolidation, not only for discovery

purposes, but also for expert purposes, as many of the same questions raised by discovery share

sufficient commonality that the better course is to have this Court and the parties address these

parallel actions in single case events.

D.     Consolidation as outlined above will promote judicial efficiency.

       As discussed above, the primary questions presented both in this litigation and the St.

Luke’s Action echo one another, and will, at least with respect to the question of liability, hinge

on questions of law concerning the two equitable causes of action raised in both actions:

Quantum Meruit and Unjust Enrichment.

       Additionally, both actions were filed within a short time of one another; this action was

filed on April 25, 2018, and the St. Luke’s Action was filed on June 28, 2018. As a result, many

of the existing deadlines in both actions are strikingly similar to one another. In light of this,

consolidation would make no significant disruption to the parties’ existing case deadlines; were

the Court to grant consolidation for discovery and expert purposes, Saint Alphonsus proposes the

following adjusted dates:

     Deadlines           Saint Alphonsus’       St. Luke’s Action       Proposed Consolidation
                              Action                                          Deadlines

Discovery:              September 16, 2019 September 20, 2019          September 20, 2019

Plaintiff’s Experts:    May 15, 2019          August 2, 2019           August 2, 2019

Defendant’s Experts     June 28, 2019         August 30, 2019          September 16, 2019




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 6
        Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 7 of 9




Rebuttal Experts       August 2, 2019         September 13, 2019      October 21, 2019

Expert Discovery       September 16, 2019 October 11, 2019            November 14, 2019



No trial date has been set in either matter, with trial to be instead set following the entry of a

decision on all pending dispositive motions (or after the passage of the dispositive motion

deadline with no motions being filed). This Motion to Consolidate specifically seeks to have the

Court consolidate these actions for purposes of discovery and experts (largely utilizing the later

dates as exist in the St. Luke’s Action’s scheduling order, except to preserve the existing time

between expert disclosures in the SARMC action).

E.     Consolidation of the actions as described above could be helpful to avoid inconsistent
       adjudications.

       As requested above, the undersigned request that the Court consolidate these actions for

purposes of discovery and experts. This Court may be asked to address similar discovery and

expert-related questions, given the anticipated similarity in scope of discovery and experts. The

parties agree that similar issues concerning fact and expert discovery are likely to arise in both

actions and that judicial efficiency would be advanced by allowing the Court to rule once on any

such issues.

                                            IV.
                                        CONCLUSION

       For the foregoing reasons, Saint Alphonsus respectfully requests that the Stipulated

Motion to Consolidate be granted.




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 7
      Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 8 of 9




     DATED this ____ day of May, 2019.

                                         DUKE SCANLAN & HALL, PLLC


                                            By/s/Keely E. Duke
                                               Keely E. Duke, Of the Firm
                                               Bryan A. Nickels, Of the Firm
                                                Attorneys for Plaintiffs

     DATED this ____ day of May, 2019.

                                         ELAM & BURKE


                                            By      /s/John J. Burke
                                                 John J. Burke, Of the Firm
                                                 Attorneys for Defendants

     DATED this ____ day of May, 2019.

                                         MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                         AND POPEO, P.C.

                                            By      /s/ Evan S. Nadel
                                                 Evan S. Nadel, Of the Firm
                                                 Attorneys for Defendants, Pro Hac Vice


     DATED this ____ day of May, 2019.

                                         STOEL RIVES LLP


                                            By      /s/ Wendy J. Olson
                                                 Wendy J. Olson, Of the Firm
                                                 Attorneys for St. Luke’s Plaintiffs
                                                 Case No. 18-CV-00289-DCN




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 8
       Case 1:18-cv-00183-DCN Document 28-1 Filed 05/15/19 Page 9 of 9




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the ____ day of May, 2019, I caused to be served a true
copy of the foregoing document, by the method indicated below, and addressed to each of the
following via email:

  John Burke                                  jjb@elamburke.com
  Evan S. Nadel                               enadel@mintz.com


                                                 /s/Keely E. Duke
                                                 Keely E. Duke
                                                 Bryan A. Nickels




MEMORANDUM IN SUPPORT OF STIPULATED MOTION TO CONSOLIDATE– 9
